DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 25 February 2020.  Claims 1 – 11 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 11 are objected to because of the following informalities:  
In Re Claim 1, the phrase “which is a vertical cylinder shape” in Line 3 would be clearer if replaced with the phrase --which has a vertical cylinder shape--.
In Re Claim 1, the phrase “which is disc shape and” in Line 12 would be clearer if replaced with the phrase --, which is disc shaped,--.
In Re Claim 1, the phrase “centralizing sleeve through the adjustable ball seat” in Line 14 would be clearer if replaced with the phrase --centralizing sleeve and mounted on the adjustable ball seat--.
In Re Claim 4, the phrase “is of a uniform-thickness structure” in Line 2 would be clearer if replaced with the phrase --has a uniform thickness--.
In Re Claim 4, the phrase “two ends of the shaft portion are positioned in an inner hole of the machine body and in an inner hole of the pump body at the hydraulic end” in Lines 5 – 6 would be clearer if replaced with the phrase --one of two ends of the 
In Re Claim 4, the phrase “a output shaft” in Line 7 would be clearer if replaced with the phrase --an output shaft--.
In Re Claim 5, the phrase “hemispherical surfaces is formed” in Line 5 would be clearer if replaced with the phrase --hemispherical surfaces are formed--.
In Re Claim 9, the phrase “to serve” in Line 6 would be clearer if replaced with the phrase --serve--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, the phrase “a shaft portion” in Line 9 is a second positive recitation of the same phrase in Lines 4 – 5, and is therefore indefinite.  For the purpose of prior art analysis, the phrase --the shaft portion-- will be assumed instead.
In Re Claim 1, this claim recites the phrase “to the plunger” in Line 17.  There is insufficient antecedent basis for this phrase in the claim.  For the purpose of prior art analysis, the phrase --to a plunger-- will be assumed instead.
In Re Claim 1, this claim recites the phrase “the through hole on the pull-back plate” lines 18 – 19.  There is insufficient antecedent basis for this phrase in the claim.  For the purpose of prior art analysis, the phrase --a through hole on the pull-back plate-- will be assumed instead.
In Re Claim 1, this claim recites the phrase “the hydraulic end” in Line 25.  There is insufficient antecedent basis for this phrase in the claim because the claim recites more than one hydraulic ends in Line 16.  For the purpose of prior art analysis, the phrase --the hydraulic ends-- will be assumed instead.
In Re Claim 3, this claim recites the phrase “the pull rod” in Lines 2 – 3.  There is insufficient antecedent basis for this phrase in the claim.  For the purpose of prior art analysis, the phrase --of said each of the pull rods-- will be assumed instead.
In Re Claim 4, the phrase “the planar cam portion of the oblique plate is of a uniform thickness” is not clear as what it means because the planar cam portion appears to be a surface that is angled relative to the shaft, therefore it cannot have a thickness.  For the purpose of prior art analysis, the phrase --the oblique plate has a uniform thickness-- will be assumed instead.
In Re Claim 6, the phrase “is configured as an inner sphere” in Lines 6 – 7 is not clear as to what it means because there is no sphere disclosed in the pull-back plate.  For the purpose of prior art analysis, the phrase --has an inner spherical surface-- will be assumed instead.
In Re Claim 8, the phrase “a hydraulic end” in Line 4, it is not clear if this hydraulic end is one of the hydraulic ends recited in Claim 1 or some other hydraulic end, therefore the phrase is indefinite.  For the purpose of prior art analysis the phrase  --a hydraulic end of the hydraulic ends-- will be assumed instead.
In Re Claim 9, the phrase “or water injection manifold” in Line 5 appears to be as second positive recitation of the same in Lines 2 – 3 and is therefore indefinite.  For the purpose of prior art analysis, the phrase --or with the water injection manifold-- will be assumed instead.
In Re Claim 9, it is not clear if “a water pump” in Line 7 is the same as the water injection pump of Line 1 or some other pump, and is therefore indefinite.  For the purpose of prior art analysis, the phrase --the water injection pump-- will be assumed instead.
In Re Claim 9, the phrase “an elbow” in Line 9 is a second positive recitation of the same in Line 5 and is therefore indefinite.  For the purpose of prior art analysis, the phrase --the elbow-- will be assumed instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Prang (German Patent DE 2709985 A1, Full machine translation provided by examiner) in view of Gabriel (US Patent 2,430,764 A).

    PNG
    media_image1.png
    452
    706
    media_image1.png
    Greyscale

Annotated Figure 3 of Prang
In Re Claim 1, Prang discloses A power head (Figure 3) of a vertical reciprocating pump with multi-spherical connection (42, 43; paragraph [0020]; there are two plungers, therefore there are two spherical connections), comprising: a machine body (see annotated figure above); an oblique plate (9, 46) which is connected to an 

    PNG
    media_image2.png
    407
    662
    media_image2.png
    Greyscale

Annotated excerpt of Figure 3 of Prang
and a planar cam portion which is beveled (see annotated figure above, note that applicant’s Figure 3 has redefined the standard meaning of the bevel shape to mean angling a surface relative to the shaft) (paragraph [0016] and Figure 3); a centralizing sleeve (11) which is disposed below the planar cam portion of the oblique plate (9, 46) (paragraph [0020]), a thrust ball bearing (10) being disposed between opposite surfaces (surface of 11 and surface of planar cam portion of 9) of the centralizing sleeve (11) and the oblique plate (9, 46) (paragraph [0016]); an adjustable ball seat (48) which is slidingly disposed on the shaft portion (46) of the oblique plate (9, 46), and a bottom of which is provided with a reset spring (49) capable of automatically resetting the adjustable ball seat (48) (paragraph [0021] and Figure 3); a pull-back plate (47) which is 
However, Prang is silent with regards to the machine body being a vertical cylindrical shape.
Nevertheless, Figure 2 of Gabriel discloses a machine body (1) that has a vertical cylindrical shape (Column 2, Line 31 and Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the machine body of Prang so that it is a vertical cylinder shape as taught by Gabriel because the cylindrical shape is an obvious matter of design choice since applicant has not disclosed that the cylindrical shape solves any stated problem or is for any particular purpose.
However, Prang does not disclose that the pull-back plate has through holes uniformly distributed along the circumference, each of the pull rods having a lower end connected to the plunger of each of the hydraulic ends of the reciprocating pump and an upper end arranged in the through hole on the pull-back plate.
Nevertheless, Gabriel discloses, A power head (Figure 3) of a vertical reciprocating pump (when Figure 3 is turned 90 degrees), comprising: a pull-back plate (39) which is disc shaped (Column 3, Lines 15 – 16) and has a plurality of through holes (41) uniformly distributed along the circumference (Column 3, Line 16 and Figure 5), each of the pull rods (33 and 37 together is one pull rod) having a lower end (at a junction between 31 and 33) connected to a plunger (31) of each of the hydraulic ends 

    PNG
    media_image3.png
    530
    773
    media_image3.png
    Greyscale

Annotated Figure 3 of Gabriel and Figure 3 of Prang
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the pull-back plate of Prang to incorporate a plurality of through holes, each of which accommodates one of the plurality of pull rods as taught by Gabriel for the purpose of engaging the pull rods with the pull-back plate in a way that avoids stress concentration created by the formation of the groove (50) which could lead to breakage of the pull rod from the plunger.

In Re Claim 3, Prang and Gabriel disclose all the limitations of Claim 1, although Prang does not disclose a sliding seat, however, Gabriel discloses a sliding seat (37) .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Prang (German Patent DE 2709985 A1, Full machine translation provided by examiner) in view of Gabriel (US Patent 2,430,764 A) and in view of Sparks (US Patent 0,586,877 A) and further in view of Widmer (US Patent 2,684,630 A).
In Re Claim 4, Prang and Gabriel disclose all the limitations of Claim 1, however, they do not disclose that the oblique plate has uniform thickness, a groove on an inner slope of the planar cam portion, an end of the shaft portion positioned in an inner hole of the machine body, an inner key, a motor and upper/lower bearings disposed on the shaft portion.
Nevertheless, Sparks discloses the oblique plate (E, e) has a uniform-thickness (Page 1, Lines 76 – 77 and Figure 1), and a groove (e’) for accommodating the thrust ball bearing (e2, e3) is formed on an inner slope of the planar cam portion (Page 1, Lines 78 – 81 and Figure 1); one of two ends of the shaft portion (D) are positioned in 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to make the oblique plate of Prang / Gabriel to have uniform thickness, as taught by Sparks for the purpose of reducing the weight of the oblique plate, and for the purpose of mounting the thrust ball bearing to the oblique plate because Prang does not explicitly teach how the thrust ball bearing is mounted to the oblique plate.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a groove as taught by Sparks on an inner slope of the planar cam portion for the thrust ball bearing of Prang / Gabriel for the purpose of reducing weight and reducing axial dimension because a race of the thrust bearing would be embedded in the oblique plate.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to position an end of the shaft portion in an upper bearing of an inner hole of the machine body of Prang / Gabriel for the purpose of rotatably mounting the shaft to the machine body
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to support the other end of the shaft portion in a lower bearing at the inner hole in the pump body at the hydraulic end for the purpose of rotatably mounting the shaft to the machine body.
However, Prang and Gabriel are silent with regards to the motor, Sparks does not disclose a motor, and Prang, Gabriel and Sparks are silent with regards to an inner key.
Nevertheless, Widmer discloses a motor (19) having an output shaft (stub shaft in Column 3 line 12) inserted into an inner hole of shaft portion (18), and an inner key (22) connects the motor and the shaft portion (Column 3, Lines 10 – 14 and Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to connect a motor as taught by Widmer to the shaft portion of Prang / Gabriel / Sparks for the purpose of driving the power head of the reciprocating pump.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Prang (German Patent DE 2709985 A1, Full machine translation provided by examiner) in view of Gabriel (US Patent 2,430,764 A) and further in view of Karlak (US Patent 3,249,052 A).
In Re Claim 8, Prang and Gabriel disclose all the limitations of Claim 1, and Prang further discloses A water injection pump (paragraph [0005]), wherein the water injection pump comprising: a power head (Figure 3) of Claim 1; a hydraulic end (top portion of the apparatus in Figure 1 including cylinders 13-20) of the hydraulic ends integrally linked with the power head (paragraph [0017]), the hydraulic end comprises; a pump body (every object must have a body), in which plungers (1-8) and combined valves (23, 24) each having a liquid feed valve (23) and a liquid discharge valve (24) 
However, Prang and Gabriel do not disclose that the annular liquid discharge cavity is disposed below the annular liquid feed cavity, and a liquid feed flange and a liquid discharge flange.
Nevertheless, Karlak discloses that the annular liquid discharge cavity (24) is disposed below the annular liquid feed cavity (23) (Figure 1 and Column 2, Lines 8 – 16), and a liquid feed flange (see nut adjacent to 26a) and a liquid discharge flange (see nut adjacent to 27a), which are respectively connected to external feed and discharge manifolds (26a, 26b, 26c is the feed manifold; 27a, 27b, 27c is the discharge manifold), are arranged on an outer circle (periphery of 22a) of the pump body (22a, 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to re-position the annular liquid discharge cavity of Prang / Gabriel such that it is below the annular liquid feed cavity as 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a liquid feed flange and a liquid discharge flange as taught by Karlak on an outer circle of the pump body of Prang / Gabriel for the purpose of securely connecting the feed and discharge manifolds to the inlet and outlet of the pump.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Prang (German Patent DE 2709985 A1, Full machine translation provided by examiner) in view of Gabriel (US Patent 2,430,764 A) and in view of Karlak (US Patent 3,249,052 A) and further in view of Russel (US Patent 6,616,380 B1).
In Re Claim 10, Prang, Gabriel and Karlak disclose all the limitations of Claim 8, although Prang, Gabriel and Karlak are silent with regards to a concrete block/dry powder slurry in which a bolt is embedded, through which the bottom of the pump body is fixed, this is a well known (MPEP 2144.03) setup option for securing a pump to a foundation which would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention because it has been held that 
Although Prang, Gabriel and Karlak are silent with regards to a spiral groove on an outer circle of the concrete block, nevertheless, Russel discloses a concrete block (10, Figure 1) having a spiral groove on an outer circle (Column 5, Lines 15 – 20 and Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form a spiral groove as taught by Russel on an outer circle of the well known concrete block of Prang / Gabriel / Karlak for the purpose of anchoring the structure in a cost effective manner (Column 1, Lines 21 – 35 of Russel).


Allowable Subject Matter
Claims 2, 5 – 7, 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for indicating Allowable Subject Matter
In Re Claim 2, the prior art does not disclose the power head of Claim 2, but more specifically “a positioning sleeve, which is sheathed outside the oblique plate and 
In Re Claim 5, the prior art does not disclose the power head of Claim 4, but more specifically “a groove is formed on the upper plane for accommodating a lower seat of the thrust ball bearing”.
In Re Claim 6, the prior art does not disclose the power head of Claim 1, but more specifically “a number of self-rotating rollers are disposed on a lower end surface of the adjustable ball seat to form a planar bearing”. 
In Re Claim 7, the prior art does not disclose the power head of Claim 1, but more specifically “hemispherical surfaces for accommodating the movable balls are formed on upper planes of the convex spherical head portions”.
In Re Claim 9, the prior art does not disclose the water injection pump of Claim 9, but more specifically “the feed manifold and the discharge manifold are connected to a water injection manifold on an edge of an oil well tree; the liquid feed flange is linked with a high-pressure pipeline gate valve in a low- pressure pipeline or with the water injection manifold through a gate valve, an elbow and a feed pipeline serve as a low-in-
In Re Claim 11, the prior art does not disclose the water injection pump of Claim 8, but more specifically “the pull rods and the plungers are positioned and linked by clamps; an outer circle of each of the pull rods is cylindrical and each of the pull rods is provided with a sliding sleeve mechanism having a guide effect”.


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Berlyn (US Patent 2,601,830 A) discloses a pull rod (34) having a surface linked to an opposite surface of centralizing sleeve (41) via balls (40).  Schneeweiss (US Patent 4,905,577 A), Figure 1, Column 5 Line 51 – Column 6, Line 4 disclose the convex spherical head portions (top portion of pull rod 7) of the pull rods (7) are hemispheres (Figure 1), and hemispherical surfaces (11) for accommodating the movable balls (10) are formed on upper planes of the convex spherical head portions.  Wolff (US Patent 4,583,921 A), Figure 1, Column 3, Lines 43 – 57 disclose that the pull rods (15) and the plungers (16) are positioned and linked by clamps (corrugated retaining ring in Column 3, Line 49); an outer circle 
In Re Claim 5, Prang, Gabriel, Sparks and Widmer disclose all the limitations of Claim 4, and Prang further discloses that the centralizing sleeve (11) is an annular ring (must be ring shaped to contact the eight plungers) having an upper plane (adjacent to the thrust ball bearing) and a lower plane (adjacent to the plungers) (Figure 3); the upper plane accommodates a lower seat of the thrust ball bearing (10); and, hemispherical surfaces (42) are formed on the lower plane for accommodating the movable balls (43) (paragraph [0020] and Figure 3).  However, Prang, Gabriel and Sparks do not disclose a groove formed in the upper plane for accommodating the lower seat of the thrust ball bearing; and, in Prang, a groove cannot be formed on the upper plane for accommodating a lower seat of the thrust ball bearing (10) because the lower seat (i.e a corresponding race of thrust ball bearing 10) needs to slide relative to the centralizing sleeve (11) for the apparatus to work.
In Re Claim 6, Gabriel further discloses a convex spherical surface (47) of the adjustable ball seat (49) is in sliding fit with a spherical surface (45) of the pull-back plate (39) (Column 3, Lines 20 – 24 and Figure 3); accordingly, an inner hole (central hole in 43) in the center of the pull-back plate (39) has an inner spherical surface (45) that is in fit with the convex spherical surface (47) of the adjustable ball seat (49)  (Column 3, Lines 20 – 24 and Figure 3).  However, the prior art does not disclose “a number of self-rotating rollers are disposed on a lower end surface of the adjustable ball seat to form a planar bearing”.
In Re Claim 7, although Prang discloses that the convex spherical head portions (43) of the pull rods are hemispheres, Prang and Gabriel do not disclose that hemispherical surfaces are formed on upper planes of the convex spherical head portions.  Schneeweiss (US Patent 4,905,577 A), Figure 1, Column 5 Line 51 – Column 6, Line 4 disclose the convex spherical head portions (top portion of pull rod 7) of the pull rods (7) are hemispheres (Figure 1), and hemispherical surfaces (11) for accommodating the movable balls (10) are formed on upper planes of the convex spherical head portions.  However, modifying Gabriel’s convex spherical head portions to accommodate movable balls as taught by Schneeweiss would be modifying a part of the Prang reference that has already been modified by the Gabriel reference.
In Re Claim 11, Prang, Gabriel and Karlak do not disclose clamps linking the pull rods and plungers, and a sliding sleeve mechanism on the outer circle.  Wolff (US Patent 4,583,921 A), Figure 1, Column 3, Lines 43 – 57 disclose that the pull rods (15) and the plungers (16) are positioned and linked by clamps (corrugated retaining ring in Column 3, Line 49); an outer circle (periphery) of each of the pull rods (15) is cylindrical (top view in Figure 2) and each of the pull rods (15) is provided with a sliding sleeve (17) mechanism having a guide effect (Column 3, Lines 55 – 56).  However, modifying Gabriel’s pull rods so that they are clamped to the plungers as taught by Wolff would be modifying a part of the Prang reference that has already been modified by the Gabriel reference.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746